DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to a single layer pair of underpants having at least one absorbent patch adhesively positionable to an inner surface of the underpants, in the reply filed on August 3, 2022, is acknowledged.
Applicant’s traversal arguments with respect to the restriction of Species D-G are persuasive.  In the reply filed August 3, 2022, Applicant states that Figs. 4A-4D corresponding to Species D-G, respectively, are “obvious variants regarding the shape and position of the patch” and “not patentably distinct”.  Therefore, the section of the restriction requirement directed to Species D-G is withdrawn.
In the reply, Applicant indicated claims 1-4 as reading upon the elected invention.  Accordingly, claims 1-10 are pending in this application with claims 5-10 being withdrawn from consideration.  An action on the merits follows.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “H” has been used to designate both a buttock and a hip in Fig. 1 and as described in the specification at page 5, line 14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The present invention is related to […]” is implied phraseology.  Correction is required.  See MPEP § 608.01(b). It is suggested that the first sentence of the abstract is deleted, and the second sentence instead read “A pair of underpants for patients with bedsores includes an underpants body and a patch.”
Claim Objections
Claim 1 is objected to because at line 3, “the genital” should read “a genital”.
Claim 3 is objected to because at line 2, “the lower hip and knees” should read “a lower hip and knees”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “so that the fabric layer is attached to the bedsore parts of the patient with bedsores to absorb moisture of the bedsores when the underpants are in use” at lines 8-10.  It is unclear in what position (i.e., front, back, side, upper, lower, etc.) of the underpants the patch is placed in so that it is attached to the bedsore parts of the patient as the limitation is based on the position of a hypothetical bedsore of a hypothetical patient, the position of said hypothetical bedsores capable of varying from patient to patient.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best as can be understood when applying prior art.
Claims 2-4 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites the limitation “a crotch portion corresponding to the genital of the patient with bedsores” (emphasis added).  It is suggested that the limitation instead read “a crotch portion configured to correspond to a genital of the patient with bedsores” in order to overcome this rejection.
Claim 2 is similarly rejected for being dependent on a rejected claim.
Claim 3 recites the limitation “wherein a lower edge of the underpants is positioned between the lower hip and knees of the patient with bedsores” (emphasis added).  It is suggested that the limitation instead read “wherein a lower edge of the underpants is configured to be positioned between a lower hip and knees of the patient with bedsores” in order to overcome this rejection.
Claim 4 recites the limitation “wherein an upper edge of the underpants body covers iliac crest parts of the patient with bedsores” (emphasis added).  It is suggested that the limitation instead read “wherein an upper edge of the underpants body is configured to cover iliac crest parts of the patient with bedsores” in order to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2005/055866 to Miskie (hereinafter, “Miskie”).
Regarding claim 1, Miskie teaches a pair of underpants for a patient with bedsores (Fig. 1; undergarment (11) is capable of being used by a patient with bedsores), comprising: an underpants body (11), comprising a front half portion, a rear half portion opposite to the front half portion, and a crotch portion corresponding to the genital of the patient with bedsores and connected to the front half portion and the rear half portion (See Fig. 1; undergarment (11) includes front and rear half portions and a crotch portion therebetween, said portions corresponding to front, rear, and genital of a user, respectively, when the garment is worn by the user; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the front half portion and the rear half portion are connected together to form a lumbar opening and two leg openings (See Fig. 1; lumbar, i.e., torso, opening and two leg openings are formed between front and rear half portions); and a patch (incontinence pad (10)), comprising a fabric layer (See Fig. 3; first layer of fabric composite (15A, 15B), an absorbent layer (inner layers (16A, 16B, 17, 18, 19, 20A, 20B) and a waterproof layer (jacket (14) which serves to trap liquid within the fabric composite of the pad (10); See page 7, lines 14-20), wherein the absorbent layer is attached to the fabric layer, the waterproof layer is attached to the absorbent layer (See Fig. 3; all layers of fabric composite are attached to one another directly or indirectly via stitching), and the waterproof layer is attached to an inner side surface of the underpants body, so that the fabric layer is attached to the bedsore parts of the patient with bedsores to absorb moisture of bedsores when the underpants are in use (See Figs. 1 & 3; outer layer of jacker (14) is attachable to an inner side surface of the undergarment body and is capable of attaching to bedsore parts of a patient to absorb moisture of bedsores when the undergarment is in use).
Regarding claim 3, Miskie (as applied to claim 1 above) further teaches wherein a lower edge of the underpants body is positioned between the lower hip and knees of the patient with bedsores (See Fig. 1; lower edge, i.e., legs, of undergarment (11) are capable of being positioned between the lower hip and knees of a patient with bedsores; Examiner notes that the limitation is based on the hypothetical measurements between a lower hip and knees of a hypothetical patient which can vary from patient to patient).
Regarding claim 4, Miskie (as applied to claim 1 above) further teaches wherein an upper edge of the underpants body covers iliac crest parts of the patient with bedsores (See Fig. 1; upper edge, i.e., upper band, of undergarment (11) is capable of being positioned to cover the iliac crest of a patient with bedsores; Examiner notes that the limitation is based on the hypothetical position of an iliac crest of a hypothetical patient which can vary from patient to patient).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0280476 to Mateo (hereinafter, “Mateo”) in view of US 2019/0201252 to Koehler et al. (hereinafter, “Koehler”).
Regarding claim 1, Mateo teaches a pair of underpants for a patient with bedsores (See Mateo; abstract; disclosed underwear are capable of being worn by a patient with bedsores), comprising: an underpants body, comprising a front half portion, a rear half portion opposite to the front half portion, and a crotch portion corresponding to the genital of the patient with bedsores and connected to the front half portion and the rear half portion (disclosed underwear include anterior area, posterior area, and a crotch area therebetween that correspond to posterior, anterior and genital of a user, respectively, when the underwear are worn by the user; See Mateo, [0007]; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the front half portion and the rear half portion are connected together to form a lumbar opening and two leg openings (See Fig. 3A; underwear include lumbar, i.e., torso, opening and leg openings formed between anterior and posterior areas); and a patch (sheet (10)), comprising a fabric layer (sheet (10) is a nonwoven fabric; [0028]).
That said, although Mateo teaches a patch, i.e., the fabric sheet, adhesively attachable to an inside of an undergarment, Mateo does not teach the patch further comprising an absorbent layer and a waterproof layer, wherein the absorbent layer is attached to the fabric layer, the waterproof layer is attached to the absorbent layer, and the waterproof layer is attached to an inner side surface of the underpants body, so that the fabric layer is attached to the bedsore parts of the patient with bedsores to absorb moisture of bedsores when the underpants are in use.
However, Koehler, in a related absorbent article for undergarments art, is directed to a layered, disposable absorbent article for use with the interior of an undergarment (See Koehler, abstract).  More specifically, Koehler teaches teach the patch further comprising an absorbent layer and a waterproof layer (See Koehler, Fig. 2; pad (10) includes a nonwoven fabric topsheet (34), an absorbent core (38, 42), and a liquid-impermeable backsheet (38)), wherein the absorbent layer is attached to the fabric layer, the waterproof layer is attached to the absorbent layer (See Koehler, Fig. 2; all layers of pad (10) are attached to one another directly or indirectly via lamination; [0056]), and the waterproof layer is attached to an inner side surface of the underpants body, so that the fabric layer is attached to the bedsore parts of the patient with bedsores to absorb moisture of bedsores when the underpants are in use (backsheet (38) is capable of being attached to an inner side of an undergarment via adhesive (82); the pad (10) is capable of being attached to a bedsore part of a patient to absorb moisture of a bedsore when placed in a garment being worn by the user).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the fabric sheet of Mateo to have the layered structure disclosed by Koehler.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the fabric patch of Mateo to have the layered structure disclosed by Koehler in order to provide enhanced liquid absorbency in the sheet structure and to provide additional liquid protection barriers for an undergarment in which the sheet is attached (See Koehler, [0007]).
Regarding claim 2, the modified undergarment of Mateo (i.e., Mateo in view of Koehler, as discussed with respect to claim 1 above) further teaches wherein the patch further comprises an adhesive disposed on a surface of the waterproof layer, so that the patch is removably attached to the inner side surface of the underpants body (See Mateo, Fig. 5; sheet includes adhesive (22) for securing the outer surface, i.e., the backsheet of the layered sheet structure as modified above, to an inner side surface of the undergarment; See Mateo, [0029]).
Regarding claim 3, the modified undergarment of Mateo (i.e., Mateo in view of Koehler, as discussed with respect to claim 1 above) further teaches wherein a lower edge of the underpants body is positioned between the lower hip and knees of the patient with bedsores (a lower edge of the undergarment of Mateo are capable of being positioned between the lower hip and knees of a patient with bedsores; See Mateo, [0007]; Examiner notes that the limitation is based on the hypothetical measurements between a lower hip and knees of a hypothetical patient which can vary from patient to patient).
Regarding claim 4, the modified undergarment of Mateo (i.e., Mateo in view of Koehler, as discussed with respect to claim 1 above) further teaches wherein an upper edge of the underpants body covers iliac crest parts of the patient with bedsores (See an upper edge of the undergarment of Mateo is capable of being positioned to cover the iliac crest of a patient with bedsores; See Mateo [0007]; Examiner notes that the limitation is based on the hypothetical position of a iliac crest of a hypothetical patient which can vary from patient to patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 7,727,218 to Lavon et al.; US 2022/0023104 to Lee; US 2019/0231603 to Rodzewicz et al.; US 2021/0289849 to Kobayashi; US 2008/0215022 to Knuth et al.; US 2014/0257225 to Tagg et al.; and US 2019/0350770 to Hörle et al. are each directed to undergarments and/or absorbent protectors positionable on undergarments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732